Citation Nr: 0119814	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
dysthymic disorder.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1954 to February 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
increased the rating from noncompensable to 10 percent for a 
service-connected dysthymic disorder; nevertheless, the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

REMAND

In August 1958, the veteran was service connected for 
psychophysiologic chest pain at a noncompensable level.  
38 C.F.R. § 4.31.  By March 2001 rating decision, his rating 
was increased from noncompensable to 10 percent for a 
dysthymic disorder, effective August 2000, his date of claim.  
He disagreed and this appeal ensued.

Records were collected from the Mental Health Clinic in Los 
Angeles and a December 2000 fee-basis psychiatric evaluation 
was arranged by the RO.  However, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, in the veteran's notice of disagreement (NOD) 
filed in April 2001, he stated that he had been under drug 
therapy in November 1998 for his psychiatric disorder 
prescribed by a psychiatrist at the UCLA medical group in 
Marina del Rey.  He added that he was unable to tolerate the 
medication.  However, these records are not in the claims 
file, and they need to be collected and associated with the 
record.

As the RO has not yet considered these records, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, it is not clear that 
further assistance by VA to him pursuant to VCAA would be 
unproductive.  

Accordingly, this case is remanded for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

2.  The RO should request that the 
veteran supply the names and addresses 
of any additional individuals or 
treatment facilities that have 
conducted medical examinations or 
provided treatment for his mental 
disorder.  After securing any 
authorizations for release of such 
information, all documents obtained 
should then be added to the claims 
file.  In particular, copies of any 
clinical records relative to treatment 
provided by a psychiatrist at the UCLA 
medical group, as described in the 
veteran's NOD filed in April 2001, 
should be obtained and associated with 
his claims file.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran should 
be provided a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


